
	
		III
		111th CONGRESS
		2d Session
		S. CON. RES. 69
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2010
			Mr. Enzi submitted the
			 following concurrent resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Recognizing the 500th anniversary of the
		  birth of Italian architect Andrea Palladio.
	
	
		Whereas 2008 was the 500th anniversary of the birth year
			 of the Italian architect Andrea Palladio;
		Whereas Andrea Palladio was born Andrea di Pietro in Padua
			 on November 30, 1508;
		Whereas Palladio, born of humble origins, apprenticed as a
			 stonemason in his early life;
		Whereas under the patronage of Count Giangiorgio Trissino
			 (1478–1550), Palladio studied architecture, engineering, topography, and
			 military science in his mid-twenties;
		Whereas in 1540, Count Trissino renamed him ‘‘Palladio’’,
			 a reference to the wisdom of Pallas Athena, as well as the Italian form of the
			 name of the Roman writer of the fourth century, Rutilius Taurus Aemilianus
			 Palladius;
		Whereas Palladio’s designs for public works, churches,
			 mansions, and villas rank among the most outstanding architectural achievements
			 of the Italian Renaissance;
		Whereas Palladio’s surviving buildings are collectively
			 included in the UNESCO World Heritage List;
		Whereas Palladio’s treatise, The Four Books of
			 Architecture, ranks as the most influential publication on architecture
			 ever produced and has shaped much of the architectural image of Western
			 civilization;
		Whereas The Four Books of Architecture has
			 served as a primary source for classical design for many architects and
			 builders in the United States from colonial times to the present;
		Whereas Thomas Jefferson called Palladio’s The Four
			 Books of Architecture the Bible for architectural
			 practice, and employed Palladio’s principles in establishing lasting standards
			 for public architecture in the United States and in constructing his own
			 masterpiece, Monticello;
		Whereas our Nation’s most iconic buildings, including the
			 United States Capitol Building and the White House, reflect the influence of
			 Palladio’s architecture through the Anglo-Palladian movement, which flourished
			 in the 18th century;
		Whereas Palladio’s pioneering reconstruction and
			 restoration drawings of ancient Roman temples in The Four Books of
			 Architecture provided inspiration for many of the great American
			 classical edifices of the 19th and 20th centuries, in the period known as the
			 American Renaissance;
		Whereas the American Renaissance marked the high point of
			 the classical tradition and enriched the United States from coast to coast with
			 countless architectural works of timeless dignity and beauty, including the
			 John A. Wilson Building, the seat of government of the District of
			 Columbia;
		Whereas the American architectural monuments inspired both
			 directly and indirectly by the writings, illustrations, and designs of Palladio
			 form a proud and priceless part of our Nation’s cultural heritage;
		Whereas a special exhibition, Palladio and His
			 Legacy: A Transatlantic Journey, featuring 31 original Palladio
			 drawings, organized by the Royal Institute of British Architects Trust in
			 association with the Centro Internazionale di Studi di Architettura Andrea
			 Palladio, demonstrates how Palladio’s work has significantly influenced
			 American architecture from colonial times to the present and will travel to The
			 Morgan Library & Museum, the National Building Museum, the Milwaukee Art
			 Museum, and The Heinz Architectural Center, Carnegie Museum of Art during the
			 years 2010 and 2011; and
		Whereas other organizations, educational institutions,
			 museums, governmental agencies and many other entities have continued to
			 celebrate the 500th anniversary of the birth of Palladio, beyond the year 2008,
			 including the Italian National Committee for Andrea Palladio 500, the Istituto
			 Italiano di Cultura, the Institute of Classical Architecture & Classical
			 America, the Center for Palladian Studies in America, Inc. and the Palladium
			 Musicum, Inc., as well as Italian American cultural organizations, such as the
			 Italian Heritage and Culture Committee of New York, Inc., with a wide variety
			 of public programs, museum exhibits, publications, symposia, proclamation
			 ceremonies and salutes to the genius and legacy of Palladio. Now, therefore, be
			 it
		
	
		That the Congress—
			(1)recognizes the
			 500th anniversary of Andrea Palladio’s birth year;
			(2)recognizes his
			 tremendous influence on architecture in the United States; and
			(3)expresses its
			 gratitude for the enhancement his life and career has bestowed upon the
			 Nation’s built environment.
			
